UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 As of September 10, 2014 Commission File Number 000-29360 RiT TECHNOLOGIES LTD. (Translation of registrant's name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statements on Form S-8 (File Nos. 333-90750, 333-117646, 333-141680 and 333-169241) and Form F-3 (File Nos. 333-183566 and 333-190443), to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. CONTENTS This Form 6-K consists of the following documents: RiT Technologies Ltd. Unaudited Condensed Consolidated Interim Financial Statements for the six months ended June 30, 2014 and Notes thereto. Attached as Exhibit 99.1 to this Form 6-K. Management’s Discussion and Analysis of Financial Condition and Results of Operations for the six months ended June 30, 2014 Attached as Exhibit 99.2 to this Form 6-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 10, 2014 RiT TECHNOLOGIES LTD. By:/s/ Elan Yaish Elan Yaish, CFO EXHIBIT INDEX Exhibit Number Description of Exhibit RiT Technologies Ltd. Unaudited Condensed Consolidated Interim Financial Statements for the six months ended June 30, 2014 and Notes thereto Management’s Discussion and Analysis of Financial Condition and Results of Operations for the six months ended June 30, 2014 Page 2 of 2
